Citation Nr: 1233867	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right elbow scar.

4.  Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) (for periods other than when a 100 percent rating is not assigned).  



REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to June 1981.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans' Affairs (VA).

In May 2012, the Board was informed that the representative listed above had been retained by the Veteran to replace his former representative.  The Board recognizes the change in representation.

It is noted that by recent rating action service connection was granted for prostate cancer and a 100 percent rating was assigned.  TDIU would not be for consideration during that time, and the issue has been recharacterized on the title page.  Periods for which a 100 percent rating is not assigned would be for consideration during those times.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, right elbow scar and skin rash, to include as due to herbicide exposure, and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  

FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by symptoms of intrusive thoughts, nightmares, sleep disturbance, diminished interest in activities, exaggerated startle response, hypervigilance, flashbacks, irritability, anxiety, depressed mood, feelings of detachment or estrangement, difficulty trusting others, difficulty concentrating and survivor guilt.

2.  These symptoms have resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Occupational and social impairment with reduced reliability and productivity has been shown.  It is not shown that there is occupational and social impairment in most areas.

3.  The PTSD symptoms more nearly approximate the criteria for the next higher rating. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of a VCAA notice letter sent to the Veteran in October 2008 the RO essentially informed the Veteran of the evidence necessary to substantiate his claim.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Further, he was provided notice of the rating criteria used to evaluate PTSD.  Although the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a November 2008 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the Veteran's claim stems from an initial grant of service connection by the RO.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted for PTSD was legally sufficient, VA's duty to notify in regard to the instant claim for increase was already satisfied. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of VA mental health examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Law and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's PTSD has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Rating in excess of 30 percent for PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Pursuant to this diagnostic code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 
 
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

July and August 2007 VA treatment records show ongoing mental health treatment.  Diagnoses included PTSD and major depressive disorder.  Reported symptoms included intrusive thoughts, nightmares, sleep disturbance, diminished interest in activities, exaggerated startle response, hypervigilance, flashbacks, often triggered by water, irritability, anxiety feelings of detachment or estrangement, difficulty trusting others and difficulty concentrating.  Specific symptoms of depressive disorder included depressed mood most of the day, nearly every day, diminished interest in activities, agitation/retardation and survivor guilt.  The Veteran was noted to be attending church regularly.  GAF scores ranged from 53 to 62.  In August 2007, the Veteran was found to have moderate symptoms of both PTSD and depression and moderate social impairment.   

On November 2007 VA examination, it was noted that the Veteran was not yet on any medication but that he could be referred for medication in the future.  It was also noted that he continued to attend group therapy.  The Veteran reported that after service he worked for the Postal Service for 24 years before taking retirement in April of 2006.  He did his job adequately and reported that he was not written up but stated that at work he often wanted to be by himself and his supervisors did not always understand this.  If he did some extra work one day, they expected him to do this every day and the increased demands made him feel irritable.  Thus, he chose to cease work, in part, due to these reasons.  

The Veteran was married for 24 years before his wife died of cancer in 1995.  He reported that they got along great with no significant marital problems.  Since that time, he had been dating on and off with no serious relationships.  He had two grown children and he got along well with them.  He also got along well with his siblings.  His son was living with him.  He reported no close friendships.  He had a few activities that he enjoyed such as periodically swimming at the YMCA, walking, shooting basketball, reading and attending church.  He used to enjoy attending Avalanche basketball games but had only attended two times in the last year.  He had joined the VFW and DAV but did not attend meetings.  He would run his own errands, such as going to the grocery store or Wal-Mart, but he would choose to do this when the stores were not crowded as crowds made him nervous.  He had a history of some heavy drinking and reported that his current alcohol use fluctuated.  He would drink three or four drinks one night and then go a few nights before having another night of drinking two drinks.  He denied assaultive behavior.  

Mental status examination showed a restricted affect, with the Veteran appearing rather dysphoric and anxious.  There was no impairment of thought processing or communication.  There were no delusions or hallucinations.  Eye contact was mildly impaired though other behavior was appropriate.  He denied any problems with suicidal or homicidal thinking and he adequately cared for his personal hygiene and activities of daily living.  He was oriented and indicated no significant memory impairment or obsessive-compulsive behavior.  His speech was within normal limits and there were no full blown panic attacks described.  

The Veteran reported feeling very depressed on a daily basis and feeling sad with crying spells and lower interest and enjoyment of things.  Vietnam memories often fueled this low mood.  He often felt nervous or anxious, having difficulty relaxing.  His impulse control was adequate with no severe anger outbursts.  His sleep was poor as he estimated that he might only get two to three hours per night, leaving him tired.

The examiner found that the Veteran met the criteria for a PTSD diagnosis.  His symptoms included nightmares as frequently as two to three times per week, daily intrusive memories of Vietnam, getting upset by information that reminded him of his trauma, including gunshot/explosion type sounds, avoidance of stimuli that reminded him of the trauma, hypervigilance, sitting with his back to the wall, dislike of people sitting behind him and of crowds, rechecking locks, extra attention to detail, difficulty trusting people, exaggerated startle response, feelings of irritability and sleep disturbance.  The examiner assigned a GAF score of 55.  

VA treatment records from November 2007 to November 2008 show ongoing mental health treatment.  Diagnoses included PTSD, major depressive disorder, recurrent, major depressive disorder, severe, with psychotic features, rule out delusional disorder vs. schizoaffective disorder vs. psychotic disorder and depression not otherwise specified.  The Veteran continued to experience a similar constellation of PTSD symptoms.  GAF scores ranged from 40 to 50.  In March 2008, the Veteran underwent psychological testing.  Along with his other symptoms, he reported auditory and visual hallucinations, loss of self-esteem and depression.  He appeared to be struggling with acknowledgment of the auditory hallucinations.  Delusions of persecution and paranoid ideation were confirmed by the tests.  The diagnoses were PTSD and major depressive disorder, severe, with psychotic features.  A GAF score of 45 was assigned.  In April 2008 it was noted that the Veteran had recently been robbed, increasing his paranoid ideation.  However, after the perpetrator was arrested these thoughts had slowly started to diminish.   In September 2008, the Veteran was noted to be having difficulty succeeding in an anger management group because his paranoid manifestation of his psychotic symptoms made it very difficult for him to manage his anger appropriately.  In October 2008, the Veteran's paranoia was noted to be increasing over the course of the past few weeks as he seemed less connected with objective reality.  

In a September 2008 letter, a former direct supervisor from the Postal Service indicated that during the time they worked together, the supervisor had had many discussions with the Veteran about his performance and attitude toward some of his fellow employees.  Prior to his retirement the Veteran was having a hard time remembering to do core parts of his job such as scanning the scan points on his route and focusing on casing the mail.  He also began to isolate himself from the other employees and at times he would get into altercations with them.  The supervisor recommended to him that since he was eligible to retire, that it might have been in his best interest to do so before he got himself into trouble.  The Veteran retired in March 2006.  

In a statement accompanying his September 2008 Form 9, the Veteran indicated that prior to his retirement he had had a bad working relationship with his co-workers, had made threatening remarks, had been unable to understand new scanner procedures, had been forgetful and had experienced a sudden change in his attitude.  He indicated that close relatives and other people did not understand his slow and confused way of thinking.  Additionally, he reported panic attacks several times a week, reactions to loud noises in the past six months and hallucinations while underwater of Viet Cong frogmen and viper snakes.  He also experienced chills, uncontrollable thoughts and sudden fears over the past months.  He was unable to work and felt he was alarming people and being harmful to himself.  He indicated that he was unable to establish a social relationship that endured more than 2 months due to severe panic attacks and combative action.  He reported that his church attendance had dropped to once every 4 to 5 months and that he had been combative on numerous occasions.   

On November 2008 VA examination, the examiner noted that a VA record from October 2008 indicated that over the course of the past few weeks the Veteran's paranoia appeared to be increasing and he felt less connected with objective reality.  Since the examination one year prior the Veteran had seen a VA psychiatrist.  He was being prescribed trazodone, which assisted his sleep somewhat.  He had also been very involved with group and individual therapy.  

The examiner indicated that recent March 2008 psychological testing had produced diagnoses of PTSD and major depressive disorder, severe, with psychotic features.  There were a number of persecutory delusional ideas noted as well as some visual and auditory hallucinations described where he would report that he could see and hear helicopters or hear voices that he could not make out.  He believed people were watching him and wanted to hurt him because he was a Veteran.  Over the course of his subsequent treatment, other paranoid ideation emerged at times, including concern over the confidentiality of VA records, believing people who were lining up for gasoline were greedy, and needing to open the door of the therapy room to check if there were any eavesdroppers.  

The examiner noted that an August 2008 note from the Veteran's therapist had indicated that he had recently broken up with his girlfriend of ten years.  She was apparently interested in continuing the relationship while the Veteran was not.  The Veteran seemed to minimize the seriousness of the relationship.  He did report that he did not see a future with her and suspected she was seeing other men.  They would argue at times and in general he reported that they just had a different way of doing things.  

The Veteran reported that he continued to have good relationships with his daughter who was a captain in the Army in Afghanistan.  He also got along with his son who resided with him.  However, he did not see the son very much due to the son's work schedule.  He got along adequately with his siblings and would drive to Ohio to see a brother once every two months or so.  He reported some reduction in church attendance to the point of about once every four months.  He continued to go to his church to play basketball about once or twice per month.  He enjoyed reading and watching T.V.  He reported that he had been swimming at the YMCA less than he used to.  The water made him nervous and reminded him of Vietnam.  He worked on his group therapy lessons, walked and took care of things around the house.  In general, he stayed a lot to himself.  He was able to run his own errands, picking times when the stores were not crowded.  

Mental status examination showed that the Veteran's affect ranged from mildly restricted to within normal limits.  Mood appeared mildly dysphoric to euthymic to within normal limits.  He continued to report a belief that people were out to get him or may have been watching him.  He was noted to check for eavesdroppers in a previous therapy meeting and worried about confidentiality issues far more than the average patient.  These beliefs seemed to go far above and beyond any standard hypervigilance or being on guard related to any PTSD and seemed to be a separate and unrelated problem, especially as the content of the beliefs often seemed to be unrelated to any military experiences.  The Veteran's treatment notes described auditory and visual hallucinations of seeing helicopters and hearing voices that he could not make out.  He also was reported to see rain and snow as falling shrapnel.  However, it was unclear if the latter was a true hallucination or he was simply imagining that it looked like shrapnel.  

During the examination, however, the Veteran did not describe any hallucinations such as seeing helicopters or hearing voices.  He only reported hearing some 'noises' that he was not able to describe in further detail.  Eye contact was mildly impaired.  Suicidal thoughts had crossed his mind at times but he was not currently having any such ideation or intent whatsoever, particularly because of his religion and his children.  He also admitted to occasional homicidal thoughts when people angered him but denied any intent to act on these and was not currently experiencing such thoughts.  The Veteran denied significant depressed mood, saying his mood was about in the middle.  He endorsed some anxiety, particularly about his private life.  Impulse control was mildly impaired as he had recently yelled out his car window at people lined up at a station for gas.  He also reported throwing a phonebook or pillows when upset at home.  Sleep continued to be poor despite taking trazodone.  While it helped him fall asleep, he would still awaken after three to four hours.  He periodically felt fatigued.  

The examiner found that the Veteran's paranoia was a separate symptom, above and beyond his hypervigilance, that also created some anxiety.  Paranoid ideation also seemed to fuel anger and irritability in addition to the PTSD.  The Veteran reported difficulty concentrating such as being able to read only one page at a time.  
The diagnoses were PTSD and psychotic disorder not otherwise specified.  The examiner assigned a GAF score of 40 but indicated that this was due to some impairment in reality testing due to psychosis not due to PTSD.  He found that the PTSD symptoms seemed to be about the same as during the prior examination, not significantly worse.  

VA medical records from November 2008 to March 2010 show continued treatment for psychiatric disorder with a similar constellation of symptoms.  Diagnoses included PTSD and psychosis NOS.  GAF scores of 40 were assigned.  A December 2008 group therapy discharge note indicates that at times the Veteran evidenced the typical trust issues associated with PTSD, however he frequently went to the extreme.  He also expressed more bizarre paranoid ideation as exemplified by a conversation where he stated that he would have to take his food into the restroom with him if someone else was eating at his table with him.  The diagnoses were PTSD and major depressive disorder with psychotic features and a GAF score of 40 was assigned.  From March 2009 forward, the Veteran expressed no frankly delusional ideas and reported no acute auditory or visual hallucinations.  He also showed no signs of bizarre grandiose ideation.   

In a December 2009 statement, the Veteran indicated that his PTSD symptoms prevented him from dealing with others and prevented others from dealing with him.  

In a March 2010 letter, the Veteran's representative indicated that he was concerned that somewhere along the claims process, the Veteran had been determined to have schizoaffective disorder, while his symptoms of PTSD had been ignored.  The representative noted that he had been assisting Veterans for years and had worked with some who had met every medical symptom of schizoaffective disorder.  However, with the Veteran, he felt that it was important that VA listen to his explanation of his symptoms in detail and remember that he is an honest individual suffering from PTSD to a severe degree.  

 On March 2010 VA examination, the examiner noted that the Veteran continued to see a VA psychiatrist and continued to only be treated with trazodone for sleep.  He also had been discharged from group therapy in March 2009.  On his last psychiatric visit, one week prior, his psychiatrist had described a number of PTSD symptoms but did not appear to describe any further psychotic symptoms.  The psychiatrist's most recent note indicated that the Veteran was having ongoing PTSD symptoms and that overall his response to treatment was 'significant progress.'  The Veteran reported that the trazodone did help his sleep.  

Regarding his prior difficulties at work, the Veteran reported that he experienced verbal altercations with other employees, not physical ones.  He also reported that he and his ex-girlfriend were still friends and that he went on dates with women every now and then although he did feel that he would "bring the women down" because he did not want to go out much.  He continued to have two children, a daughter living in Alabama and a son who had lived him in the past.  He had had an on and off conflict with the son when they were living together as the Veteran wanted the son to keep things clean and the son apparently felt that the Veteran was being too bossy and militaristic in his demands.  The son still lived locally but the Veteran only talked to him about once a month and had last seen him at Christmas.  

The Veteran reported no close friendships and that he was not a member of any groups, clubs or organizations.  However, he indicated that he had been active in volunteering.  He reported that he had been volunteering for the Good Samaritan Hospice.  He did this two days per week and his duties involved delivering letters to and from various doctor's offices.   He seemed to function adequately at this task.  He would devote time to leisure, indicating that about once a week he would play some basketball with other individuals down at the church basketball court.  He also continued to run his own errands at low crowd times.  

Mental status examination showed that the Veteran's affect appeared broad for most of the exam.  His mood appeared euthymic and in no significant emotional distress.  He did become briefly and slightly emotional when speaking about knowing people who were killed in Vietnam.  The Veteran currently denied any paranoid, delusional ideas and did not appear in any way excessively guarded or suspicious.  He also noted that he currently attributed the "noise" he had been hearing in his head to tinnitus.  His eye contact and behavior were quite appropriate.  

Suicidal thoughts occasionally crossed his mind but he indicated that he used coping skills to counter them and that his religious ideas also helped to inhibit this line of thinking.  He denied any intent to act on these thoughts.  He also denied any homicidal thoughts.  He reported that he had somewhat limited personal hygiene.  If he did not go out for 2 or 3 days, he might not shower or shave for that time but if he was due to go out, he would wash up, clean up and shave.  

There were no full blown panic attacks described.  The Veteran reported that he usually did not have significant levels of anxiety in his everyday life but that crowds and loud noises did generate some increased anxiety level.  While the Veteran's overall mood on examination appeared adequate, he described his ongoing mood as "crappy."  He was low, sad or depressed on a daily basis, often related to memories of Vietnam.  He said that he had crying spells, low self-esteem and self-criticism.  He was sleeping about 3 to 4 hours per night.  In the daytime, he would take 1 or 2 hour naps.  

He had not been swimming at the YMCA as much as before because sometimes he would have nightmares of fighting frog men later that night after swimming.  He endorsed ongoing exaggerated startle response and hypervigilance.  He tended to check doors for security, was on guard and did not want anyone behind him.  He reported limited concentration with his mind drifting or wandering easily and he said that he could read about one page before he lost concentration.  He denied any significant problems with excessive anger and irritability in his life in recent times.
The examiner diagnosed the Veteran with psychotic disorder, not otherwise specified, in remission, and PTSD.  He assigned a GAF score of 55.  

The examiner commented that the Veteran seemed to have a flare-up of a separate and unrelated psychotic disorder in 2008.  Currently these symptoms were not noticeable.  The Veteran had been active in some volunteer work, which he said he was doing well with and seemed to enjoy some activity such as weekly basketball.  Given that the Veteran's psychotic symptoms appeared to have abated, his anger and irritability were better and he seemed to be functioning adequately in his volunteer position, the Veteran did not seem to meet the criteria for unemployability.  

In an April 2010 letter, a branch librarian indicated that the Veteran had volunteered at a local library for about four months in 2009.  He expressed concern about his ability to continue volunteering due to PTSD and discontinued his volunteer work.  The librarian hoped that the Veteran had the opportunity to continue his volunteering in the future.  

VA medical records from March 2010 to June 2012 show continued treatment for psychiatric disorder with a similar constellation of symptoms.  Diagnoses included prolonged PTSD and GAF scores of 40 were assigned.  In April 2010, the Veteran, in response to psychological testing, noted that he did have thoughts of killing himself but that he would not act on them.  In February 2011, the Veteran was noted to be coping reasonably well with his chronic PTSD.  Loud noises and explosions still bothered him.  He was volunteering at a local hospice, which he enjoyed.  In February 2012, it was noted that the severity of the PTSD was moderate.  In June 2012, the Veteran spoke positively about his volunteer service at the VA medical center.  He indicated that he enjoyed helping other Veterans and worked late hours for those with late appointments.  

On May 2011 VA psychological evaluation, the Veteran was diagnosed with PTSD and psychosis NOS in remission.  He was continuing to take trazodone for sleep.  His PTSD symptoms included recurrent and distressing recollections of the stressor event, recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event, avoidance of thoughts, feeling or conversations associated with the trauma, avoidance of activities, places or people that aroused recollections of the trauma, feelings of detachment or estrangement from others, difficulty falling and staying asleep, irritability, difficulty concentrating, hypervigilance, exaggerated startle response and disturbances of motivation and mood, including depressed mood and anxiety.   The examiner assigned a GAF score of 55 and commented that the Veteran's PTSD symptomatology was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self care and conversation.  

The examiner commented that the Veteran's condition seemed quite similar to that described in the previous examination a little over a year prior.  He continued to take only trazodone for sleep.  He had tried volunteer library work but he did not like turning his back to others.  He was still volunteering twice a week at a local hospice.  He was getting along well with his daughter but was more distant from his son.  He reported no close friendships but was going to church sometimes and recently went to the YMCA.  He continued to play basketball with others about once a week.  He enjoyed walking and planned on volunteering at the VA Medical Center.  Given all of the above, his PTSD did not render him unemployable.  

The examiner found that the Veteran's affect was broad and mood appeared euthymic yet he reported feelings of frequent depression and crying spells.  This was not consistent with a primary care screening of December 2010 when he produced an entirely negative depression screen.  Impulse control was adequate with no violence.  Hygiene appeared quite adequate on examination though he reported he would sometimes skip 3 days of showering but would wash at the sink at times and shower if he was to go out somewhere.  

In September 2012 argument, the Veteran's attorney noted that the record shows that the Veteran has been assigned a diagnosis of prolonged PTSD and that a GAF score of 40 had been assigned by his treating psychiatrist as early as December 2008, and the psychiatrist has continued to assign this score since then.  The attorney asserted that the Veteran met the criteria for assignment of a 70 percent rating for PTSD at least as of December 18, 2008.  

After reviewing the entire record on appeal, it is concluded that the Veteran's PTSD symptomatology is shown to more nearly approximate occupational and social impairment with reduced reliability and productivity.  Regarding occupational impairment, the record indicates that although he was having some difficulty at work, the Veteran was able to maintain full time employment up until the time of his retirement.  He reportedly retired due in part to problems getting along with others.  Similarly, post-retirement, he has been able to function in an effective capacity in a number of volunteer positions, most recently with the VA medical center.  He did experience a problem with the library position in that he was not comfortable sitting with his back to people but given his other volunteer successes, the Board does note that reduced reliability and productivity are shown.  

Regarding social impairment, although the Veteran tends to isolate to some degree and avoids crowds, he has been able to maintain his relationship with his son and daughter and his siblings and has shown the ongoing ability to socialize through activities such as playing basketball and going to church and volunteering.  Additionally, he has been able to run his own errands, albeit in a low crowd environment.  Accordingly, the Board finds that these symptoms more nearly approximate those for the 50 percent evaluation.  This includes consideration both of the listed symptoms in the code, and the reported symptoms of the Veteran.  (The Board notes that the Veteran has reported some neglect of his personal hygiene, but has also indicated that he is fully able to take care of this, and will always take appropriate care of this area prior to going out in public).  Further, when specifically considering the level of impairment resulting from the PTSD, the May 2011 VA examiner drew this same conclusion.        

The Board concludes that the appellant has exhibited virtually none of the criteria for a 70 percent rating.  He has had no active suicidal ideations, nor are the other criteria listed in the Code shown.  Moreover, his overall impairment shows that he avoids crowds, does some volunteer activity, and is not shown to have significant judgment impairment or other symptoms that would warrant assignment of a higher rating. 

While he has experienced some difficulty remembering things, the level of memory impairment due to PTSD has not shown to be acute enough to be compatible with a 70 percent rating as it is not shown that he can retain only highly learned material or that he has been regularly forgetting to complete tasks during the rating period.  He was apparently exhibiting some forgetfulness prior to his retirement from the Postal Service, but it is not established that this was entirely due to his PTSD, nor that the memory impairment was acute enough to be compatible with a 70 percent rating.  In this regard, although some forgetfulness was taking place, the Veteran continued to successfully complete his full time work until his retirement.   

Additionally, he has at times reported suicidal ideation and would seem to have difficulty adapting to stressful circumstances (including work or worklike setting), symptoms, which may be associated with a 70 percent rating.  However, as noted, he did not exhibit other symptoms associated with assignment of a 70 percent rating such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or  neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  Although he has neglected his personal hygiene to some extent, he is clearly able to maintain it, and does so appropriately when he needs to go out in public, this neglect is not compatible with assignment of a 70 rating.  Also, although he has periods of anger and irritability, he does not act on these impulses in any violent manner toward others.  Additionally, in regard to suicidal ideation, he has consistently indicated that he does not have any plan or intent and that he can steer himself away from these thoughts when they occur, in part by focusing on his religious beliefs.  Accordingly, despite isolated symptomatology that can be compatible with the assignment of a higher rating, Veteran's overall symptomatology has been most compatible with the criteria for a 50 percent rating.

The Board has also considered the GAF scores assigned to the Veteran during the rating period, which range from 40 to 62.  Notably, GAF scores between 31 and 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood.  Scores from 41 and 50 tend to indicate serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job) and GAF scores between 51 and 60 tend to indicate moderate symptoms (e.g. flat and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g. few friends, conflicts with peers or co-workers).  Scores above 60 show an even better level of functioning.  Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Although the Veteran was fairly consistently given scores in the 40s by a treating VA medical professional, the Board credits the GAF score of 55 found on the majority of the VA examinations as reflective of his actual PTSD symptomatology.  In this regard, the VA examiner specifically considered the Veteran's level of functioning due solely to his PTSD and only assigned a lower GAF score when he factored in the separate symptoms of psychosis.  In so doing, he specifically reviewed the findings of the VA treating professionals, including their assigned GAF scores.  Given this heightened level of scrutiny, the Board finds that the conclusions of the VA examiner are entitled to greater evidentiary weight.  Given consideration to the recorded GAF scores, but more importantly the symptoms complained of and reported, a 50 percent rating, but no higher is warranted. 

The Board has also considered whether the claim for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted for the time frame in question.  As explained above, the Veteran's symptomatology, including intrusive thoughts, nightmares, sleep disturbance, diminished interest in activities, exaggerated startle response, hypervigilance, flashbacks, irritability, anxiety, depressed mood, feelings of detachment or estrangement, difficulty trusting others, difficulty concentrating and survivor guilt, is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture was so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial rating in excess of 50 percent, but no more, for PTSD is granted, subject to the law and regulations governing the award of monetary benefits.   


REMAND

Regarding the claims for hearing loss and tinnitus, the Veteran was afforded a VA audiological evaluation in March 2010.  The VA audiologist also provided an addendum opinion in September 2010.  Unfortunately, the audiologist did not have the claims file available for review during the initial evaluation and there is no indication that she reviewed the file when it was made available for review in conjunction with the provision of the September 2010 addendum.  Accordingly, to ensure the provision of appropriately supported opinions as to whether any current hearing loss or tinnitus is related to service, a remand is necessary in order for the Veteran to be afforded a new VA audiological evaluation by a different audiologist.  In conjunction with the examination, the audiologist should be sure to review the audiological findings contained in the service treatment records, the pertinent assertions of the Veteran and his representative, the March 2010 VA audiological evaluation report, the September 2010 addendum, and any other information deemed to be pertinent.  

Regarding the claim for service connection for skin disability, the service treatment records show that the Veteran was seen in February 1963 for multiple follicular pustules on the abdomen and in January 1969 for verruca removed from the chin. Post-service VA treatment records show that he was seen in August 2007 for papules on the scrotum and moles on the back and scalp shaved with a small   benign epidermal.  Additionally, he has essentially contended that he has experienced skin problems, in the form of a groin rash, since service.  Consequently, the Board finds that a remand is necessary in order for the Veteran to be afforded a VA skin examination to determine the likely etiology of any current skin disability.  

Regarding the claim for service connection for elbow scar, the Veteran and his initial representative have alleged that the Veteran injured his elbow in service when his watercraft, YFU-12, was hit by three rocket grenades in February 1968.  They have also alleged that this injury resulted in the claimed scar.  Consequently, given that the Veteran is competent to allege the occurrence of the initial injury and the subsequent scar, and given that the initial injury apparently occurred during a combat situation, a remand is necessary in order for the Veteran to be afforded a VA examination to determine the likely etiology of any current right elbow scar.  

Prior to arranging for the above examinations, the RO/AMC should ask the veteran to identify all sources of recent treatment or evaluation he has received for hearing loss, tinnitus, skin disability and elbow scar, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Additionally, the Board finds that the claim for a TDIU is inextricably intertwined with the aforementioned service connection claims and should be considered after these claims are readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Also, in a February 2012 decision, the RO granted service connection for prostate cancer and assigned an initial, temporary, 100 percent rating effective October 7, 2011.  Then, in an August 2012 decision, the RO proposed to reduce the rating to 40 percent based on the results of a June 2012 VA examination.  However, to date, it does not appear that the RO has yet made a final determination on the appropriate current rating for the prostate cancer.  Thus, the RO should also issue a final decision on this matter prior to readjudicating the claim for a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all sources of recent treatment or evaluation he has received for hearing loss, tinnitus, skin disability and elbow scar, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

2.  The RO should arrange for a VA audiological evaluation to determine the likely etiology any current bilateral hearing loss and tinnitus.  The evaluation should be conducted by a different audiologist than the one who conducted the March 2010 VA evaluation.  The Veteran's claims file, including the service treatment records, the March 2010 VA evaluation report, the September 2010 VA addendum report, the contentions of the Veteran and his representative (particularly those included in a November 2010 Notice of Disagreement), any pertinent post-service medical records and any other information deemed pertinent, must be reviewed by the examiner in conjunction with the examination.  The examiner should also be sure to take a detailed history from the Veteran.  Any indicated tests should be performed.  

The examiner should then provide an opinion whether 
it is at least as likely as not (i.e. a 50% chance or greater) that any current hearing loss disability is related to service and whether it is at least as likely as not (i.e. a 50% chance or greater) that any current tinnitus is related to service.  The examiner should explain the specific reasoning behind each opinion provided.  

3.  The RO should arrange for a VA skin and elbow examination by an appropriate examiner.  The Veteran's claims file, including the service treatment records, the post-service medical records, including the December 2007 VA skin treatment record, any pertinent contentions by the Veteran and his representative, and any other information deemed pertinent, must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  

The examiner should then provide medical opinions in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that any current skin disability is related to service, to include Agent Orange exposure therein.

B) Is it at least as likely as not (i.e. a 50% chance or greater) that any current elbow scar is related to service.

The examiner should explain the specific reasoning behind each opinion provided.  In regard to the right elbow, the examiner should specifically consider whether the history provided by the Veteran is consistent with the development of any current scarring.  

4.  The RO should then readjudicate the claims for service connection.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

5.  The RO should ensure that a decision has been rendered concerning the ultimate assignment of the rating for the Veteran's prostate cancer, which was proposed to be 40 percent by the August 2012 rating decision.  The RO should also determine whether any further development is necessary in conjunction with the Veteran's claim for a TDIU.  The RO should then readjudicate the TDIU claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


